GEE, Circuit Judge
(concurring specially):
I concur fully in all portions of the court’s opinion excepting Part II.
While I agree with the result reached in that part, I would, having decided that substantial evidence supports the verdict and judgment below that the vertically-imposed territorial restrictions. were ancillary to price-fixing and that the restrictions thus were illegal per se, stop. “In those situations, it is needless to inquire further into competitive effect because it is established doctrine that unless permitted by statute, the fixing of prices at which others may sell is anti-competitive, and the unlawfulness of the price fixing infects the distribution restrictions.” United States v. Arnold, Schwinn & Co., 388 U.S. 365, 375-376, 87 S.Ct. 1856, 1864; 18 L.Ed.2d 1249 (1967). Discussion of issues which might be raised in a pure territorial-allocation case is unnecessary to our decision.